


110 HR 2693 PCS: Popcorn Workers Lung Disease

U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		Calendar No. 400
		110th CONGRESS
		1st Session
		H. R. 2693
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 27, 2007
			Received and read the first time
		
		
			September 28, 2007
			Read the second time and placed on the
			 calendar
		
		AN ACT
		To direct the Occupational Safety and
		  Health Administration to issue a standard regulating worker exposure to
		  diacetyl.
	
	
		1.Short titleThis Act may be cited as the
			 Popcorn Workers Lung Disease
			 Prevention Act.
		2.FindingsCongress finds the following:
			(1)An
			 emergency exists concerning worker exposure to diacetyl, a substance used in
			 many flavorings, including artificial butter flavorings.
			(2)There is
			 compelling evidence that diacetyl presents a grave danger and significant risk
			 of life-threatening illness to exposed employees. Workers exposed to diacetyl
			 have developed, among other conditions, a debilitating lung disease known as
			 bronchiolitis obliterans.
			(3)From 2000–2002
			 NIOSH identified cases of bronchiolitis obliterans in workers employed in
			 microwave popcorn plants, and linked these illnesses to exposure to diacetyl
			 used in butter flavoring. In December 2003, NIOSH issued an alert
			 Preventing Lung Disease in Workers Who Use or Make Flavorings,
			 recommending that employers implement measures to minimize worker exposure to
			 diacetyl.
			(4)In August 2004 the
			 Flavor and Extract Manufacturers Association of the United States issued a
			 report, Respiratory Health and Safety in the Flavor Manufacturing
			 Workplace, warning about potential serious respiratory illness in
			 workers exposed to flavorings and recommending comprehensive control measures
			 for diacetyl and other high priority substances used in
			 flavoring manufacturing.
			(5)From 2004–2007
			 additional cases of bronchiolitis obliterans were identified among workers in
			 the flavoring manufacturing industry by the California Department of Health
			 Services and Division of Occupational Safety and Health (Cal/OSHA), which
			 through enforcement actions and an intervention program called for the
			 flavoring manufacturing industry in California to reduce exposure to
			 diacetyl.
			(6)In a report issued in April 2007, NIOSH
			 reported that flavor manufacturers and flavored-food producers are widely
			 distributed in the United States and that bronchiolitis obliterans had been
			 identified among microwave popcorn and flavoring-manufacturing workers in a
			 number of States.
			(7)Despite NIOSH’s
			 findings of the hazards of diacetyl and recommendations that exposures be
			 controlled, and a formal petition by labor organizations and leading scientists
			 for issuance of an emergency temporary standard, the Occupational Safety and
			 Health Administration (OSHA) has not acted to promulgate an occupational safety
			 and health standard to protect workers from harmful exposure to
			 diacetyl.
			(8)An OSHA standard
			 is urgently needed to protect workers exposed to diacetyl from bronchiolitis
			 obliterans and other debilitating conditions.
			3.Issuance of
			 standard on diacetyl
			(a)Interim
			 standard
				(1)RulemakingNotwithstanding
			 any other provision of law, not later than 90 days after the date of enactment
			 of this Act, the Secretary of Labor shall promulgate an interim final standard
			 regulating worker exposure to diacetyl. The interim final standard shall
			 apply—
					(A)to all locations
			 in the flavoring manufacturing industry that manufacture, use, handle, or
			 process diacetyl; and
					(B)to all microwave
			 popcorn production and packaging establishments that use diacetyl-containing
			 flavors in the manufacture of microwave popcorn.
					(2)RequirementsThe interim final standard required under
			 subsection (a) shall provide no less protection than the recommendations
			 contained in the NIOSH Alert Preventing Lung Disease in Workers Who Use
			 or Make Flavorings (NIOSH Publication 2004–110) and include the
			 following:
					(A)Requirements for engineering, work practice
			 controls, and respiratory protection to minimize exposure to diacetyl. Such
			 engineering and work practice controls include closed processes, isolation,
			 local exhaust ventilation, proper pouring techniques, and safe cleaning
			 procedures.
					(B)Requirements for a written exposure control
			 plan that will indicate specific measures the employer will take to minimize
			 employee exposure; and requirements for evaluation of the exposure control plan
			 to determine the effectiveness of control measures at least on a biannual basis
			 and whenever medical surveillance indicates abnormal pulmonary function in
			 employees exposed to diacetyl, or whenever necessary to reflect new or modified
			 processes.
					(C)Requirements for airborne exposure
			 assessments to determine levels of exposure and ensure adequacy of
			 controls.
					(D)Requirements for medical surveillance for
			 workers and referral for prompt medical evaluation.
					(E)Requirements for protective equipment and
			 clothing for workers exposed to diacetyl.
					(F)Requirements to provide written safety and
			 health information and training to employees, including hazard communication
			 information, labeling, and training.
					(3)Effective date
			 of interim standardThe
			 interim final standard shall take effect upon issuance. The interim final
			 standard shall have the legal effect of an occupational safety and health
			 standard, and shall apply until a final standard becomes effective under
			 section 6 of the Occupational Safety and Health Act (29 U.S.C.
			 655).
				(b)Final
			 standardNot later than 2
			 years after the date of enactment of this Act, the Secretary of Labor shall,
			 pursuant to section 6 of the Occupational Safety and Health Act (29 U.S.C.
			 655), promulgate a final standard regulating worker exposure to diacetyl, if at
			 such time, diacetyl is still being processed or utilized in facilities subject
			 to such Act. The final standard shall contain, at a minimum, the worker
			 protection provisions in the interim final standard, a short term exposure
			 limit, and a permissible exposure limit that does not exceed the lowest
			 feasible level, and shall apply at a minimum to all facilities where diacetyl
			 is processed or used.
			4.Study and
			 recommended exposure limits on other flavorings
			(a)StudyThe National Institute for Occupational
			 Safety and Health shall conduct a study on food flavorings that may be used as
			 substitutes for diacetyl and shall transmit a report of the findings of the
			 study to the Occupational Safety and Health Administration.
			(b)ConstructionNothing
			 in this section shall be construed as affecting the timing of the rulemaking
			 outlined in section 2.
			
	
		
			Passed the House of
			 Representatives September 26, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
		September 28, 2007
		Read the second time and placed on the
		  calendar
	
